UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 1 0 Financial statements page 1 3 Notes to financial statements page 1 9 For more information page 2 8 CEO corner To Our Shareholders, The U.S. financial markets produced solid results over the last six months. Positive economic news, stronger than expected corporate earnings and increased merger and acquisitions activity served to overcome concerns about inflation, energy costs and the troubled subprime mortgage markets potential to put the brakes on the economy. This environment also led the Federal Reserve Board to hold short-term interest rates steady. Even with a sharp decline in late February, the broad stock market returned 8.60% for the six months ended April 30, 2007. The Dow Jones Industrial Average punched through the 13,000 mark for the first time in April and posted a string of new highs as the period ended. After a remarkably long period of calm, the financial markets were rocked at the end of February by a dramatic sell-off in Chinas stock market, which had ripple effects on financial markets worldwide. It also shook investors out of their seemingly casual attitude toward risk and remind them of the simple fact that stock markets move in two directions  down as well as up. Although the downturn lasted for less than a month before positive news stopped the fall, it was also a good occasion to bring to mind several important investment principles that we believe are at the foundation of successful investing. First, keep a long-term approach to investing, avoiding emotional reactions to daily market moves. Second, maintain a well-diversified portfolio that is appropriate for your goals, risk profile and time horizons. After the markets recent moves, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the U.S. market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. The recent volatility could also be a wake-up call to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance. Others had truly outsized returns in 2006. These trends argue for a look to determine if these categories now represent a larger stake in your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon, not a sprint, approach to investing, stand a better chance of weathering the markets short-term twists and turns, and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of April 30, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term capital appreciation with moderate income as a secondary objective by normally investing at least 80% of its assets in stocks of regional banks and lending companies, including commercial and industrial banks, savings and loan associations, and bank holding companies. Over the last six months ► Stocks performed well despite slower economic and corporate earnings growth. Record merger and acquisition activity and continued low interest rates supported the market. ► Financial stocks lagged the broader market because of worry about exposure to subprime loans. Banks lagged as the inverted yield curve hurt margins and deposit competition continued. ► The Fund outperformed its benchmark by having little exposure to stocks affected by worries about subprime loans and by holding larger, diversified banks. Top 10 holdings Bank of America Corp. 3.6% Zions Bancorp. 3.5% Wachovia Corp. 3.6% Cullen/Frost Bankers, Inc. 3.3% Wells Fargo & Co. 3.6% PNC Financial Services Group, Inc. (The) 3.3% U.S. Bancorp. 3.5% TCF Financial Corp. 3.1% SunTrust Banks, Inc. 3.5% State Street Corp. 2.9% As a percentage of net assets on April 30, 2007. 1 Managers report John Hancock Regional Bank Fund On April 30, 2007, portfolio manager James K. Schmidt retired after more than 20 years of distinguished service with John Hancock. Despite a bumpy ride, stocks managed healthy returns during the six months ended April 30, 2007, when the Standard & Poors 500 Index rose 8.60% . A slowdown in the housing market weighed on economic growth, which ran at a less-than-2% annual rate during the first quarter. In addition, earnings growth for the companies in the S&P 500 broke a long string of double-digit gains, but remained positive. However, stocks were supported by record merger and acquisition activity, including the largest-ever private equity buyout. In this environment, financial shares underperformed the broader market, as the Standard & Poors 500 Financial Index returned 5.76% . Many industry segments were weighed down by worry about exposure to sub-prime loans. For example, thrift and mortgage finance companies were up less than 1% for the six months. In addition to credit concerns, banking stocks also had to deal with an unfavorable interest rate environment  the yield curve remained inverted throughout the period, hurting net interest margins. As a result, the S&P 1500 Bank Index, which is representative of the stocks in which the Fund invests, returned 0.73% for the six months. Fund performance For the six months ended April 30, 2007, John Hancock Regional Bank Funds Class A, Class B and Class C shares posted total returns SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Compass ▲ Performed well even before being acquired at a premium by Spanish Bancshares bank BBVA Bank of New York ▲ Better-than-expected earnings; acquired Mellon Financial M&T Bank ▼ Hurt by mortgage-related woes 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Lisa A. Welch and Susan A. Curry of 1.97%, 1.58%, and 1.60%, respectively, at net asset value. The Funds performance exceeded the 0.73% return of its new benchmark, the S&P 1500 Bank Index. These results trailed the 5.76% return of the Funds old benchmark, the more broadly diversified Standard & Poors 500 Financial Index, and the 6.01% average return of the specialty-financial funds tracked by Morningstar, Inc. 1 Despite a bumpy ride, stocks managed healthy returns during the six months ended April 30, 2007, when the Standard & Poors 500 Index rose 8.60% . Beginning in January 2007, the Fund replaced the old, more broadly diversified financial industries benchmark with the new index, which more accurately reflects the investment universe of the Fund. Keep in mind that your net asset value return will be different from the Funds performance if you were not invested for the entire period or did not reinvest all Fund distributions. See pages six and seven for historical performance information. Fund positioning The portfolios underperformance of the broad financial index and Morningstar category are a result of the Funds focus on regional banks, which underperformed other financial shares for the period. However, the portfolio outperformed its new, more focused benchmark thanks to effective stock selection. In general, we favored larger, diversified, fee-based banks focused on controlling expenses and buying back shares as ways to create shareholder value in a difficult business climate for banks. This positioning paid off, as holdings among custody banks and big, diversified banks helped relative results. The portfolio also benefited from having little exposure to subprime loan troubles. Regional Bank Fund 3 Regional banks beat benchmark Regional banks represent almost two-thirds of portfolio assets, reflecting the Funds traditional focus on smaller-cap regional banks. These shares slightly outperformed the S&P 1500 Bank Index, so this large position helped relative results. Its worth noting that despite slower loan growth and revenue pressures from deposit competition and the inverted yield curve, banks managed to post record profits in 2006. In addition, credit trends across the board have generally been better than expected despite fears of mortgage-related defaults. And as often happens in difficult earnings growth environments for banks, merger and acquisition activity was strong, supporting Fund performance. Indeed, Compass Bancshares Inc. was the top contributor to performance after being acquired by leading Spanish bank BBVA. Compass was a large, long-time holding acquired at a premium that also performed well in the build-up to the deal. Other portfolio holdings acquired during the period were Sky Financial Group, Inc., First Republic Bank and Commercial Bankshares, Inc. In addition, two top-ten contributors benefited from takeover speculation. Many investors see City National Corp., which is similar to First Republic, and SunTrust Banks, Inc., one of the Funds largest positions, as next in line for buyouts by big U.S. and European banks. More revenue sources the better Other top contributors were Bank of New York Co., Inc. and Mellon Financial Corp., which bring together two important themes in the portfolio. One is that they, too, benefited from consolidation  Mellon Financial was acquired by Bank of New York, which continued to make progress on the earlier sale of its own consumer and small business banking units to JPMorgan Chase & Co. The second theme is that these are larger firms with more diversified revenue streams and arms to their business that are not dependent upon lending and spread income to generate revenues. Similarly, JPMorgan Chase, State Street Corp. and Citigroup, Inc. were all top-ten contributors that derive significant revenues from asset management, investment banking, trust activities or other fee-based services. INDUSTRY DISTRIBUTION 2 Regional banks 64% Diversified banks 12% Other diversified financial services 8% Asset management & custody banks 7% Thrifts & mortgage finance 6% Consumer finance 2% 4 Regional Bank Fund Leading detractors Many of the portfolios largest detractors from performance were small-cap regional banks, such as Hancock Holding Co., TriCo Bancshares, Seacoast Banking Corp. of Florida and Cascade Bancorp., which experienced a slowdown in growth. Another group, including Capital One Financial Corp., Dearborn Bancorp, Inc. and Independent Bank Corp., suffered earnings misses, mostly relating to the poor business environment. This list accounts for six of the Funds ten largest detractors. the portfolio outperformed its new, more focused benchmark thanks to effective stock selection. Another notable detractor was M&T Bank Corp., which was one of the stocks in the portfolio to suffer from mortgage-related woes. This mortgage originator had difficulty selling its loans into the secondary market at prior levels. In addition, investors worried about its exposure to so-called early payment default loans. We believe the company took its pain on this and that its largely behind them. Outlook The environment for banks remains challenging, though we expect net interest margins to stabilize and credit costs to remain manageable. Nevertheless, revenue growth is likely to be sluggish for banks reliant on traditional spread income. As a result, well continue to emphasize names that generate a higher portion of their revenue from fees. However, we should point out that valuations for some of the smaller stocks that have underperformed are attractive, and we think select high-quality companies represent compelling opportunities. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on April 30, 2007. Regional Bank Fund 5 A look at performance For the periods ended April 30, 2007 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 6-month 1-year 5-year 10-year inception A 1-3-92 1.45% 6.84% 8.81%  3.13% 1.45% 39.24% 132.68%  B 10-4-85 1.45 6.92 8.77  2.83 1.45 39.74 131.77  C 3-1-99 2.13 7.19  6.32% 0.72 2.13 41.47  64.92% Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 Regional Bank Fund Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Regional Bank Fund Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without With maximum Class Period beginning sales charge sales charge Index 1 Index 2 B 2 4-30-97 $23,177 $23,177 $21,681 $27,966 C 2 3-1-99 16,492 16,492 13,653 18,164 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of April 30, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. S&P 1500 Bank Index 3  is an unmanaged index of banking sector stocks in the S&P 1500 index. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. Standard & Poors 500 Financial Index  Index 2  is an unmanaged index designed to measure the financial sector of the S&P 500. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 Total return for index is not available for the 10-year period. Regional Bank Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2006, with the same investment held until April 30, 2007. Account value Ending value Expenses paid during period on 11-1-06 on 4-30-07 ended 4-30-07 1 Class A $1,000.00 $1,019.70 $6.26 Class B 1,000.00 1,015.80 9.88 Class C 1,000.00 1,016.00 9.88 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Regional Bank Fund Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2006, with the same investment held until April 30, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 11-1-06 on 4-30-07 ended 4-30-07 1 Class A $1,000.00 $1,018.60 $6.26 Class B 1,000.00 1,015.00 9.87 Class C 1,000.00 1,015.00 9.87 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.25%, 1.98% and 1.98% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Regional Bank Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-07 (unaudited) This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 99.28% (Cost $690,822,635) Asset Management & Custody Banks 7.41% Bank of New York Co., Inc. (The) (NY) 678,898 27,481,791 Mellon Financial Corp. (PA) 916,554 39,347,663 Northern Trust Corp. (IL) 252,500 15,894,875 State Street Corp. (MA) 762,850 52,537,479 Consumer Finance 1.97% Capital One Financial Corp. (VA) 485,539 36,056,126 Diversified Banks 11.42% Comerica, Inc. (MI) 153,697 9,515,381 Toronto-Dominion Bank (The) (Canada) 53,860 3,291,923 U.S. Bancorp. (MN) 1,873,487 64,354,278 Wachovia Corp. (NC) 1,190,477 66,119,093 Wells Fargo & Co. (CA) 1,814,820 65,133,890 Other Diversified Financial Services 8.23% Bank of America Corp. (NC) 1,305,941 66,472,397 Citigroup, Inc. (NY) 773,790 41,490,620 JPMorgan Chase & Co. (NY) 810,192 42,211,003 Regional Banks 63.93% Alabama National Bancorp. (AL) 216,700 13,569,754 Bank of Hawaii Corp. (HI) 135,700 7,178,530 Bank of the Ozarks, Inc. (AR) 194,550 5,733,388 BB&T Corp. (NC) 1,026,432 42,720,100 BOK Financial Corp. (OK) 123,500 6,339,255 Boston Private Financial Holdings, Inc. (MA) 115,650 3,216,226 Bryn Mawr Bank Corp. (PA) 383,894 9,436,115 Cascade Bancorp. (OR) 393,000 8,425,920 Chittenden Corp. (VT) 1,094,357 31,802,014 City Holding Co. (WV) 112,756 4,281,345 City National Corp. (CA) 561,700 41,127,674 CoBiz, Inc. (CO) 649,950 11,920,083 Colonial BancGroup, Inc. (The) (AL) 1,145,100 27,551,106 Commerce Bancshares, Inc. (MO) 907,299 42,951,535 Commercial Bankshares, Inc. (FL) 284,456 13,983,857 See notes to financial statements 10 Regional Bank Fund F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Compass Bancshares, Inc. (AL) 132,507 $9,034,327 Cullen/Frost Bankers, Inc. (TX) 1,181,950 60,480,381 Dearborn Bancorp., Inc. (MI) 244,149 3,840,464 East West Bancorp., Inc. (CA) 846,900 33,757,434 Eurobancshares, Inc. (Puerto Rico) (I) 99,870 849,894 F.N.B. Corp. (PA) 460,257 7,723,112 First Horizon National Corp. (TN) 1,164,800 45,671,808 First Midwest Bancorp., Inc. (IL) 241,200 8,668,728 First State Bancorp. (NM) 337,200 7,050,852 Fulton Financial Corp. (PA) 1,315,734 19,367,604 Glacier Bancorp., Inc. (MT) 428,700 9,208,476 Hancock Holding Co. (MS) 416,944 16,310,849 Huntington Bancshares, Inc. (OH) 440,000 9,759,200 Independent Bank Corp. (MA) (W) 735,000 21,829,500 Independent Bank Corp. (MI) 303,765 5,012,123 KeyCorp (OH) 721,934 25,758,605 M&T Bank Corp. (NY) 410,653 45,722,105 Marshall & Ilsley Corp. (WI) 1,062,089 51,001,514 MB Financial, Inc. (IL) 349,650 11,744,744 Pinnacle Financial Partners, Inc. (TN) (I) 50,000 1,463,500 PNC Financial Services Group, Inc. (The) (PA) 810,142 60,031,522 Prosperity Bancshares, Inc. (TX) 123,299 4,277,242 Provident Bankshares Corp. (MD) 244,389 7,830,224 Regions Financial Corp. (AL) 1,310,685 45,991,937 Seacoast Banking Corp. of Florida (FL) 548,790 12,561,803 Sky Financial Group, Inc. (OH) 431,000 11,744,750 South Financial Group, Inc. (The) (SC) 160,550 3,633,247 Southcoast Financial Corp. (SC) 156,010 3,552,348 Sterling Bancshares, Inc. (TX) 1,219,217 13,935,650 SunTrust Banks, Inc. (GA) 760,437 64,196,092 Susquehanna Bancshares, Inc. (PA) 43,093 960,112 SVB Financial Group (CA) (I) 555,000 28,427,100 Synovus Financial Corp. (GA) 504,750 15,929,910 Taylor Capital Group, Inc. (IL) 136,250 4,052,075 TCF Financial Corp. (MN) 2,067,384 55,984,759 TriCo Bancshares (CA) 655,150 14,039,865 Umpqua Holdings Corp. (OR) 249,188 6,214,749 UnionBanCal Corp. (CA) 315,800 19,415,384 Union Bankshares Corp. (VA) 17,850 418,761 Virginia Commerce Bancorp., Inc. (VA) 171,635 3,218,156 Virginia Financial Group, Inc. (VA) 183,863 4,054,179 Westamerica Bancorp. (CA) 433,075 20,280,902 Western Alliance Bancorp. (NV) (I) 204,650 6,597,916 Whitney Holding Corp. (LA) 663,680 20,421,434 See notes to financial statements Regional Bank Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Wilmington Trust Corp. (DE) 270,000 $10,924,200 Zions Bancorp. (UT) 779,300 63,746,740 Thrifts & Mortgage Finance 6.32% Astoria Financial Corp. (NY) 330,050 8,766,128 Countrywide Financial Corp. (CA) 70,848 2,627,044 Hudson City Bancorp., Inc. (NJ) 853,690 11,371,151 MAF Bancorp., Inc. (IL) 301,743 12,114,981 Peoples United Financial, Inc. (CT) 137,020 2,728,068 Sovereign Bancorp., Inc. (PA) 214,600 5,208,342 Washington Federal, Inc. (WA) 1,126,098 26,699,784 Washington Mutual, Inc. (WA) 1,094,111 45,930,780 Interest Par value Issuer, description, maturity date rate Value Short-term investments 1.00% (Cost $18,203,000) Joint Repurchase Agreement 1.00% Investment in a joint repurchase agreement transaction with Bank of America Corp.  Dated 4-30-07, due 5-1-07 (Secured by U.S. STRIPS, due 5-15-21 and U.S. Treasury Inflation Indexed Notes 3.375%, due 1-15-12, 10.875%, due 4-15-10 and 3.000%, due 7-15-12). Maturity value: $18,205,589 5.120% $18,203 18,203,000 Total investments (Cost $709,025,635) 100.28% Other assets and liabilities, net (0.28%) Total net assets 100.00% (I) Non-income-producing security. (W) Issuer is an affiliate of John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements 12 Regional Bank Fund F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value Unaffiliated issuers (cost $703,399,791) $1,808,659,476 Affiliated issuers (cost $5,625,844) 21,829,500 Cash 195 Receivable for investments sold 2,276,475 Receivable for shares sold 198,482 Dividends and interest receivable 2,834,711 Other assets 205,302 Total assets Liabilities Payable for investments purchased 2,975,639 Payable for shares repurchased 5,356,902 Payable to affiliates Management fees 1,190,453 Distribution and service fees 97,327 Other 549,217 Other payables and accrued expenses 476,698 Total liabilities Net assets Capital paid-in 477,358,351 Accumulated net realized gain on investments 224,711,432 Net unrealized appreciation of investments 1,121,463,341 Accumulated net investment income 1,824,781 Net assets Net asset value per common share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($1,601,113,263 ÷ 43,391,232 shares) $36.90 Class B ($183,992,524 ÷ 5,044,906 shares) $36.47 Class C ($40,252,118 ÷ 1,103,484 shares) $36.48 Maximum offering price per share Class A 1 ($36.90 ÷ 95%) $38.84 1 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Regional Bank Fund 13 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $30,980) $27,304,523 Dividends from affiliated issuers 242,550 Interest 797,413 Total investment income Expenses Investment management fees (Note 2) 7,337,375 Distribution and service fees (Note 2) 3,561,056 Transfer agent fees (Note 2) 1,686,889 Accounting and legal services fees (Note 2) 124,738 Compliance fees 25,389 Custodian fees 148,555 Printing fees 88,680 Trustees fees 42,917 Professional fees 30,624 Blue sky fees 22,007 Interest 863 Miscellaneous 57,757 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain on investments 224,929,824 Change in net unrealized appreciation (depreciation) of: Investments in unaffiliated issuers (197,236,430) Investments in affiliated issuers (2,785,650) Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 11-1-06 through 4-30-07. See notes to financial statements 14 Regional Bank Fund F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 10-31-06 4-30-07 1 Increase (decrease) in net assets From operations Net investment income $31,884,008 $15,217,636 Net realized gain 277,848,673 224,929,824 Change in net unrealized appreciation (depreciation) (57,275,986) (200,022,080) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (29,090,852) (14,678,253) Class B (3,155,301) (1,075,033) Class C (444,673) (223,086) From net realized gain Class A (172,981,392) (221,045,797) Class B (36,756,574) (29,348,221) Class C (4,400,413) (5,864,208) From Fund share transactions Net assets Beginning of period 2,144,838,494 2,008,447,547 End of period 2 1 Semiannual period from 11-1-06 through 4-30-07. Unaudited. 2 Includes accumulated net investment income of $2,583,517 and $1,824,781, respectively. See notes to financial statements Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-02 10-31-03 10-31-04 10-31-05 10-31-06 4-30-07 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.45 0.53 0.61 0.68 0.67 0.32 Net realized and unrealized gain on investments 2.55 7.10 5.07 0.52 4.33 0.57 Total from investment operations Less distributions From net investment income (0.46) (0.52) (0.58) (0.69) (0.70) (0.35) From net realized gain (4.82) (2.12) (2.57) (4.08) (4.27) (5.43) Net asset value, end of period Total return 3 (%) 4 Ratios and supplemental data Net assets, end of period (in millions) $930 $1,214 $1,587 $1,717 $1,702 $1,601 Ratio of expenses to average net assets (%) 1.35 1.39 1.34 1.33 1.29 1.25 5 Ratio of net investment income to average net assets (%) 1.14 1.43 1.44 1.62 1.66 1.66 5 Portfolio turnover (%) 7 2 5 3 7 7 4 See notes to financial statements 16 Regional Bank Fund F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-02 10-31-03 10-31-04 10-31-05 10-31-06 4-30-07 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.19 0.26 0.30 0.35 0.38 0.18 Net realized and unrealized gain on investments 2.52 7.06 5.04 0.55 4.28 0.55 Total from investment operations Less distributions From net investment income (0.18) (0.27) (0.29) (0.39) (0.41) (0.20) From net realized gain (4.82) (2.12) (2.57) (4.08) (4.27) (5.43) Net asset value, end of period Total return 3 (%) 4 Ratios and supplemental data Net assets, end of period (in millions) $1,491 $1,298 $885 $385 $261 $184 Ratio of expenses to average net assets (%) 2.03 2.09 2.04 2.03 1.99 1.98 5 Ratio of net investment income to average net assets (%) 0.46 0.72 0.70 0.84 0.95 0.93 5 Portfolio turnover (%) 7 2 5 3 7 7 4 See notes to financial statements Regional Bank Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-02 10-31-03 10-31-04 10-31-05 10-31-06 4-30-07 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.17 0.27 0.30 0.37 0.39 0.18 Net realized and unrealized gain on investments 2.54 7.04 5.04 0.53 4.27 0.56 Total from investment operations Less distributions From net investment income (0.17) (0.27) (0.29) (0.39) (0.41) (0.20) From net realized gain (4.82) (2.12) (2.57) (4.08) (4.27) (5.43) Net asset value, end of period Total return 3 (%) 4 Ratios and supplemental data Net assets, end of period (in millions) $38 $56 $52 $43 $45 $40 Ratio of expenses to average net assets (%) 2.05 2.09 2.04 2.03 1.99 1.98 5 Ratio of net investment income to average net assets (%) 0.44 0.72 0.72 0.90 0.96 0.93 5 Portfolio turnover (%) 7 2 5 3 7 7 4 1 Semiannual period from 11-1-06 through 4-30-07. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. See notes to financial statements 18 Regional Bank Fund Notes to financial statements (unaudited) Note 1 Accounting policies John Hancock Regional Bank Fund (the Fund) is a diversified series of John Hancock Investment Trust II (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Net realized gains and losses on sales of investments are determined on the identified cost basis. Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes. Distribution and service fees, if any, are calculated daily at the class level based on the appropriate net asset value of each class and the specific expense rate(s) applicable to each class. Expenses The majority of expenses are directly identifiable to an individual fund. Expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among Regional Bank Fund 19 other things, the nature and type of expense and the relative size of the funds. Bank borrowings The Fund is permitted to have bank borrowings for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The Fund has entered into a syndicated line of credit agreement with The Bank of New York (BNY), the Swing Line Lender and Administrative Agent. This agreement enables the Fund to participate, with other funds managed by the Adviser, in an unsecured line of credit with BNY, which permits borrowings of up to $100 million, collectively. Interest is charged to each fund based on its borrowing. In addition, a commitment fee is charged to each fund based on the average daily unused portion of the line of credit and is allocated among the participating funds. The Fund had no borrowing activity under the line of credit during the period ended April 30, 2007. Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. New accounting pronouncements In June 2006, Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (the Interpretation), was issued and is effective for fiscal years beginning after December 15, 2006, and is to be applied to all open tax years as of the effective date. The Interpretation prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return, and requires certain expanded disclosures. Management is currently evaluating the application of the Interpretation of the Fund and has not at this time quantified the impact, if any, resulting from the adoption of the Interpretation on the Funds financial statements. The Fund will implement this pronouncement no later than April 30, 2008. In September 2006, FASB Standard No. 157, Fair Value Measurements (the FAS 157), was issued and is effective for fiscal years beginning after November 15, 2007. FAS 157 defines fair value, establishing a framework for measuring fair value and expands disclosure about fair value measurements. Management is currently evaluating the application of FAS 157 to the Fund and its impact, if any, resulting from the adoption of FAS 157 on the Funds financial statements. Dividends, interest and distributions Dividend income on investment securities is recorded on the ex-dividend date. Interest income on investment securities is recorded on the accrual basis. The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. During the year ended October 31, 2006, the tax character of distributions paid was as follows: ordinary income $36,177,903 and long-term capital gain $210,651,302. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Use of estimates The preparation of these financial statements, in accordance with accounting principles generally accepted in the United States of America, incorporates estimates made by management in determining the reported amount of assets, liabilities, revenues and expenses of the Fund. Actual results could differ from these estimates. 20 Regional Bank Fund Note 2 Management fee and transactions with affiliates and others The Fund has an investment management contract with the Adviser. Under the investment management contract, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.80% of the first $500,000,000 of the Funds average daily net asset value, (b) 0.75% of the next $500,000,000, (c) 0.735% of the next $1,000,000,000 and (d) 0.725% of the Funds average daily net asset value in excess of $2,000,000,000. The Fund has a Distribution Agreement with John Hancock Funds, LLC (JH Funds), a wholly owned subsidiary of the Adviser. The Fund has adopted Distribution Plans with respect to Class A, Class B and Class C, pursuant to Rule 12b-1 under the 1940 Act, to reimburse JH Funds for the services it provides as distributor of shares of the Fund. Accordingly, the Fund makes monthly payments to JH Funds at an annual rate not to exceed 0.30%, 1.00% and 1.00% of the average daily net asset value of Class A, Class B and Class C, respectively. A maximum of 0.25% of such payments may be service fees, as defined by the Conduct Rules of the National Association of Securities Dealers. Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances. Expenses under the agreement described above for the period ended April 30, 2007 were as follows: Distribution and Share class service fees Class A $2,261,854 Class B 1,080,364 Class C 218,838 Total Class A shares are assessed up-front sales charges. During the period ended April 30, 2007, JH Funds received net up-front sales charges of $333,953 with regard to sales of Class A shares. Of this amount, $52,641 was retained and used for printing prospectuses, advertising, sales literature and other purposes; $255,365 was paid as sales commissions to unrelated broker-dealers and $25,947 was paid as sales commissions to sales personnel of Signator Investors, Inc. (Signator Investors), a related broker-dealer. The Advisers indirect parent, John Hancock Life Insurance Company (JHLICO) is the indirect sole shareholder of Signator Investors. Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a CDSC at a rate of 1.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from the CDSCs are paid to JH Funds and are used, in whole or in part, to defray its expenses for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares. During the period ended April 30, 2007, CDSCs received by JH Funds amounted to $189,574 for Class B shares and $4,018 for Class C shares. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc., (Signature Services), an indirect subsidiary of JHLICO. The Fund pays a monthly transfer agent fee at an annual rate of 0.05% of each classs average daily net asset values, plus a fee based on the number of shareholder accounts and reimbursement for certain out-of-pocket expenses, aggregated and allocated to each class on the basis of its relative net asset value. The Fund has an agreement with the Adviser and affiliates to perform necessary tax, accounting and legal services for the Fund. The compensation for the period amounted to $124,738. The Fund also reimbursed JHLICO for certain compliance costs, included in the Funds Statement of Operations. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated Regional Bank Fund 21 Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as another asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. Note 3 Fund share transactions This listing illustrates the number of Fund shares sold, reinvested and repurchased during the year ended October 31, 2006, and the period ended April 30, 2007, along with the corresponding dollar value. Year ended 10-31-06 Period ended 4-30-07 1 Shares Amount Shares Amount Class A shares Sold 3,206,553 $130,407,227 1,808,780 $71,962,998 Distributions reinvested 4,713,359 183,801,639 5,723,737 214,456,147 Repurchased (8,300,298) (336,650,767) (4,868,109) (186,421,836) Net increase (decrease) Class B shares Sold 351,447 $14,187,859 127,855 $4,862,875 Distributions reinvested 944,922 36,432,133 750,181 27,804,521 Repurchased (4,277,521) (171,784,462) (2,146,769) (84,016,618) Net decrease Class C shares Sold 200,024 $8,047,782 62,065 $2,376,561 Distributions reinvested 118,212 4,560,133 152,312 5,646,710 Repurchased (275,112) (11,019,981) (203,467) (7,651,782) Net increase Net increase (decrease) 1 Semiannual period from 11-1-06 through 4-30-07. Unaudited. Note 4 Investment transactions Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the period ended April 30, 2007, aggregated $143,147,034 and $344,796,765, respectively. The cost of investments owned on April 30, 2007, including short-term investments, for federal income tax purposes, was $709,190,494 Gross unrealized appreciation and depreciation of investments aggregated $1,131,486,226 and $10,187,744, respectively, resulting in net unrealized appreciation of $1,121,298,482. The difference between book basis and tax basis net unrealized appreciation of investments is attributable primarily to the tax deferral of losses on certain sales of securities. 22 Regional Bank Fund Note 5 Transactions in securities of affiliated issuers Affiliated issuers, as defined by the Investment Company Act of 1940, are those in which the Funds holdings of an issuer represent 5% or more of the outstanding voting securities of the issuer. A summary of the Funds transactions in the securities of these issuers during the period ended April 30, 2007, is set forth below. Beginning Ending share share Realized Dividend Ending Affiliate amount amount gain (loss) income value Independent Bank Corp. (MA) bought: none, sold: none 735,000 735,000  $242,550 $21,829,500 Total Regional Bank Fund 23 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement: John Hancock Regional Bank Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Investment Trust II (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to review and consider the continuation of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser) and (ii) the investment subadvisory agreement (the Subadvisory Agreement) with MFC Global Investment Management (U.S.), LLC (the Subadviser) for the John Hancock Regional Bank Fund (the Fund). The Advisory Agreement and the Subadvisory Agreement are collectively referred to as the Advisory Agreements. At meetings held on May 12 and June 56, 2006, 1 the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Subadviser and the continuation of the Advisory Agreements. During such meetings, the Boards Contracts/Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and the Independent Trustees, reviewed a broad range of information requested for this purpose by the Independent Trustees, including: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group) each selected by Morningstar, Inc. (Morningstar), an independent provider of investment company data, for a range of periods ended December 31, 2005; (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group; (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Subadviser; (iv) the Advisers financial results and condition, including its and certain of its affiliates profitability from services performed for the Fund; (v) breakpoints in the Funds and the Peer Groups fees, and information about economies of scale; (vi) the Advisers and Subadvisers record of compliance with applicable laws and regulations, with the Funds investment policies and restrictions and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Subadvisers compliance department; (vii) the background and experience of senior management and investment professionals; and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Subadviser. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. It was based on performance and other information as of December 31, 2005; facts may have changed between that date and the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory and supervisory personnel. The Board further considered the compliance programs and compliance records of the Adviser and Subadviser. In addition, the Board took into account the administrative services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Subadviser were sufficient to support renewal of the Advisory Agreements. 24 Fund performance The Board considered the performance results for the Fund over various time periods ended December 31, 2005. The Board also considered these results in comparison to the performance of the Category, as well as the Funds Peer Group and benchmark index. Morningstar determined the Category and the Peer Group for the Fund. The Board reviewed with a representative of Morningstar the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that the Funds performance during the five-year period was higher than the performance of the Peer Group and Category medians, and its benchmark index  the Dow Jones Financials Sector Index. However, the Board also noted that the performance of the Fund for the one-, three- and 10-year periods was lower than the median of its Category and Peer Group, and its benchmark index. The Adviser provided information to the Board regarding factors contributing to the Funds performance results, as well as the Advisers outlook and investment strategy for the near future. The Board indicated its intent to continue to monitor the Funds performance trends. Investment advisory fee and subadvisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group. The Board noted that the Advisory Agreement Rate was equal to the median rate of the Category and not appreciably higher than the median rate of the Peer Group. The Board received and considered expense information regarding the Funds various components, including advisory fees, and other non-advisory fees, including transfer agent fees, custodian fees and other miscellaneous fees ( e.g. , fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Expense Ratio). The Board received and considered information comparing the Expense Ratio of the Fund to that of the Category and Peer Group medians. The Board noted that the Funds Expense Ratio was lower than the Category median and higher than the Peer Group median. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall expense results and plans for improving overall performance supported the re-approval of the Advisory Agreements. The Board also received information about the investment subadvisory fee rate (the Subadvisory Agreement Rate) payable by the Adviser to the Subadviser for investment subadvisory services. The Board concluded that the Subadvisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. Profitability The Board received and considered a detailed profitability analysis of the Adviser based on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates, including the Subadviser. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual Funds, but rather are incurred across a variety of products and services. 25 To the extent the Board and the Adviser were able to identify actual or potential economies of scale from Fund-specific or allocated expenses, in order to ensure that any such economies continue to be reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the Advisory Agreement Rate. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Subadvisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Subadviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates as a result of the Advisers relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser with the Fund and benefits potentially derived from an increase in the business of the Adviser as a result of its relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Subadvisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser and Subadviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser and Subadviser at least quarterly, which include, among other things, fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. 1 The Board previously considered information about the Subadvisory Agreement at the September and December 2005 Board meetings in connection with the Advisers reorganization. 26 For more information The Funds proxy voting policies, procedures and records are available without charge, upon request: By phone On the Funds Web site On the SECs Web site 1-800-225-5291 www.jhfunds.com/proxy www.sec.gov Trustees Charles A. Rizzo Custodian Ronald R. Dion, Chairman Chief Financial Officer The Bank of New York James R. Boyle Gordon M. Shone One Wall Street James F. Carlin Treasurer New York, NY 10286 William H. Cunningham John G. Vrysen Charles L. Ladner* Chief Operations Officer Transfer agent Dr. John A. Moore* John Hancock Signature Patti McGill Peterson* Services, Inc. Steven R. Pruchansky Investment adviser One John Hancock Way, *Members of the Audit Committee John Hancock Advisers, LLC Suite 1000 Non-Independent Trustee 601 Congress Street Boston, MA 02217-1000 Boston, MA 02210-2805 Officers Subadviser Legal counsel Keith F. Hartstein MFC Global Investment Kirkpatrick & Lockhart President and Management (U.S.), LLC Preston Gates Ellis LLP Chief Executive Officer 101 Huntington Avenue One Lincoln Street Thomas Kinzler Boston, MA 02199 Boston, MA 02111-2950 Secretary and Chief Legal Officer Francis V. Knox, Jr. Principal distributor Chief Compliance Officer John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 How to contact us Internet www.jhfunds.com Mail Regular mail: Express mail: John Hancock John Hancock Signature Services, Inc. Signature Services, Inc. One John Hancock Way, Suite 1000 Mutual Fund Image Operations Boston, MA 02217-1000 380 Stuart Street Boston, MA 02116 Phone Customer service representatives 1-800-225-5291 EASI-Line 1-800-338-8080 TDD line 1-800-554-6713 A listing of month-end portfolio holdings is available on our Web site, www.jhfunds.com. A more detailed portfolio holdings summary is available on a quarterly basis 60 days after the fiscal quarter on our Web site or upon request by calling 1-800-225-5291, or on the SECs Web site, www.sec.gov. 28 J O H N H A N C O C K F A M I L Y O F F U N D S EQUITY Balanced Fund Classic Value Fund Classic Value Fund II Classic Value Mega Cap Fund Core Equity Fund Global Shareholder Yield Fund Growth Fund Growth Opportunities Fund Growth Trends Fund Intrinsic Value Fund Large Cap Equity Fund Large Cap Select Fund Mid Cap Equity Fund Multi Cap Growth Fund Small Cap Equity Fund Small Cap Fund Small Cap Intrinsic Value Fund Sovereign Investors Fund U.S. Core Fund U.S. Global Leaders Growth Fund Value Opportunities Fund ASSET ALLOCATION Allocation Core Portfolio Allocation Growth + Value Portfolio Lifecycle 2010 Portfolio Lifecycle 2015 Portfolio Lifecycle 2020 Portfolio Lifecycle 2025 Portfolio Lifecycle 2030 Portfolio Lifecycle 2035 Portfolio Lifecycle 2040 Portfolio Lifecycle 2045 Portfolio Lifecycle Retirement Portfolio Lifestyle Aggressive Portfolio Lifestyle Balanced Portfolio Lifestyle Conservative Portfolio Lifestyle Growth Portfolio Lifestyle Moderate Portfolio SECTOR Financial Industries Fund Health Sciences Fund Real Estate Fund Regional Bank Fund Technology Fund Technology Leaders Fund INTERNATIONAL Greater China Opportunities Fund International Allocation Portfolio International Classic Value Fund International Core Fund International Growth Fund INCOME Bond Fund Government Income Fund High Yield Fund Investment Grade Bond Fund Strategic Income Fund TAX-FREE INCOME California Tax-Free Income Fund High Yield Municipal Bond Fund Massachusetts Tax-Free Income Fund New York Tax-Free Income Fund Tax-Free Bond Fund MONEY MARKET Money Market Fund U.S. Government Cash Reserve CLOSED-END Bank and Thrift Opportunity Fund Financial Trends Fund, Inc. Income Securities Trust Investors Trust Patriot Premium Dividend Fund II Patriot Select Dividend Trust Preferred Income Fund Preferred Income II Fund Preferred Income III Fund Tax-Advantaged Dividend Income Fund The Funds investment objectives, risks, charges and expenses are included in the prospectus and should be considered carefully before investing. For a prospectus, call your financial professional, call John Hancock Funds at 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. Please read the prospectus carefully before investing or sending money. 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds. com Now available: electronic delivery www. jhfunds. com/edelivery This report is for the information of the shareholders of John Hancock Regional Bank Fund. 010SA 4/07 6/07 TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 1 0 Financial statements page 1 5 Notes to financial statements page 2 3 For more information page 3 6 CEO corner To Our Shareholders, The U.S. financial markets produced solid results over the last six months. Positive economic news, stronger than expected corporate earnings and increased merger and acquisitions activity served to overcome concerns about inflation, energy costs and the troubled subprime mortgage markets potential to put the brakes on the economy. This environment also led the Federal Reserve Board to hold short-term interest rates steady. Even with a sharp decline in late February, the broad stock market returned 8.60% for the six months ended April 30, 2007. The Dow Jones Industrial Average punched through the 13,000 mark for the first time in April and posted a string of new highs as the period ended. After a remarkably long period of calm, the financial markets were rocked at the end of February by a dramatic sell-off in Chinas stock market, which had ripple effects on financial markets worldwide. It also shook investors out of their seemingly casual attitude toward risk and remind them of the simple fact that stock markets move in two directions  down as well as up. Although the downturn lasted for less than a month before positive news stopped the fall, it was also a good occasion to bring to mind several important investment principles that we believe are at the foundation of successful investing. First, keep a long-term approach to investing, avoiding emotional reactions to daily market moves. Second, maintain a well-diversified portfolio that is appropriate for your goals, risk profile and time horizons. After the markets recent moves, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the U.S. market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. The recent volatility could also be a wake-up call to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance. Others had truly outsized returns in 2006. These trends argue for a look to determine if these categories now represent a larger stake in your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon, not a sprint, approach to investing, stand a better chance of weathering the markets short-term twists and turns, and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of April 30, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks capital appreciation by normally investing at least 80% of its assets in equity securities of small-capitalization companies in the range of the Russell 2000 Index. Over the last six months ► Stocks rallied thanks to better-than-expected earnings and robust merger activity. ► Sector trends and disappointing stock selection were the reasons behind the portfolio's underperformance of its benchmark index and peer group. ► Health care stocks contributed positively to performance, while information technology detracted the most from relative results. Top 10 holdings Force Protection, Inc. 3.7% aQuantive, Inc. 2.1% Euronet Worldwide, Inc. 2.7% FormFactor, Inc. 2.1% Trident Microsystems, Inc. 2.4% InterOil Corp. 2.0% Medis Technologies Ltd. 2.2% Comtech Telecommunications Corp. 1.8% Opsware, Inc. 2.1% Concur Technologies, Inc. 1.8% As a percentage of net assets on April 30, 2007. 1 Managers report John Hancock Small Cap Equity Fund The U.S. stock market enjoyed a solid rally during the six months ended April 30, 2007. The U.S. economy grew progressively weaker during the period, primarily due to a sharp decline in the housing market. Nonetheless, stocks gained steadily as merger and acquisition activity remained robust and corporate profits continued to grow at a higher-than-expected rate. The only hiccup for the stock market during the six-month period occurred in late February, when a slump in the Chinese stock market and growing problems in the subprime mortgage lending industry led to a sudden drop in U.S. stock prices. However, the market recovered in March and continued its ascent through the end of the period. For the six months, the broad stock indexes gained about 9% overall. Small-cap stocks lagged their mid- and large-cap counterparts, as they often do in a slowing economic environment. Fund performance For the six months ended April 30, 2007, John Hancock Small Cap Equity Funds Class A, Class B, Class C, Class I and Class R1 shares posted total returns of 3.23%, 2.88%, 2.93%, 3.61% and 3.07%, respectively, at net asset value. This performance trailed the 8.80% average return of Morningstar, Inc.s small growth fund category 1 and the 8.41% return of the Funds old benchmark, the Standard & Poors SmallCap 600 Index. Going forward, the Fund will measure SCORECARD INVESTMENT PERIODS PERFORMANCE.AND WHATS BEHIND THE NUMBERS FARO Technologies ▲ Healthy demand boosted maker of measuring systems and inspection devices Stratasys ▲ Improving profit margins on its rapid prototyping products provided a strong boost to earnings Evergreen Energy ▼ Investors expressed doubts about the companys cleaner-burning coal technology 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Alan E. Norton, CFA, and Henry E. Mehlman, CFA itself against the Russell 2000 Growth Index, which better represents the Fund and its strategy of investing in small-cap growth stocks. It returned 7.42% in the period. Keep in mind that your net asset value return will differ from the Funds performance if you were not invested in the Fund for the entire period or did not reinvest all distributions. See pages six and seven for historical performance information. The U.S. stock market enjoyed a solid rally during the six months ended April 30, 2007. The six-month period was not a favorable one for our disciplined, balanced investment strategy  investing in high-quality small-cap companies with robust earnings growth, improving profit margins, strong balance sheets and a dominant market position. Market leadership was narrow and concentrated in several segments that are not typical growth areas, such as energy and materials (driven higher by rising commodity prices), as well as utilities and real estate investment trusts (boosted by demand for yield). Our emphasis remained on the more traditional growth sectors  health care, information technology and consumer discretionary  which generally lagged during the period. Technology names weighed on results Another factor contributing to our underperformance during the period was stock selection; several individual holdings had a significant negative impact on results, especially in the information technology sector. The biggest detractor from performance relative to the benchmark index was Medis Technologies Ltd., which we mentioned as one of the portfolios best performers in our last shareholder report. Medis makes micro-fuel-cell packs that power small portable electronic devices, like cell phones and iPods. Commercialization of the power packs is slated for the third quarter of 2007 as Medis begins production from its newly constructed automated line, and Small Cap Equity Fund 3 the company recently announced a relationship with Microsoft that we believe could have great importance going forward. However, a number of investors are skeptical about the companys prospects, and short-selling interest in the stock is high. Consequently, Medis can be a volatile stock, and the skeptics won out during the past six months. We believe Medis is fundamentally as strong as it has ever been, and it remains one of the portfolios largest holdings. Another disappointing performer was I.D. Systems, Inc., which makes wireless asset-tracking software for industrial applications. For example, the company produces software to monitor usage and maintenance on forklift fleets, helping improve productivity and reduce costs. I.D. Systems has two major customers  Wal-Mart and the U.S. Postal Service  and four more potential pilot projects in Europe. The companys reliance on two large clients has led to inconsistent financial results, and investors punished the stock for an earnings shortfall in the fourth quarter of 2006. Taking a longer-term view, we see a significant opportunity in this stock as its technology becomes more widespread. Mergers boost health care stocks The portfolios health care holdings contributed favorably to performance compared with the benchmark index. Merger activity was the key factor in this sector of the portfolio as several holdings were acquired during the period. The portfolios top performance contributor was Adeza Biomedical, which makes diagnostic products for pregnancy-related disorders, such as detecting premature delivery. Adeza was bought by Cytyc in April at a 50% premium. IntraLase Corp., which makes vision correction lasers, was another top contributor, rising sharply after being acquired by Advanced Medical Optics. INDUSTRY DISTRIBUTION 2 Information technology 23% Health care 20% Consumer discretionary 20% Industrials 18% Financials 10% Energy 4% Telecommunication services 3% Consumer staples 1% Materials 1% Although health care added value overall, the portfolios biggest decliner was a health care stock  biotechnology firm AtheroGenics, Inc. The stock plummeted after the companys major heart disease drug failed to achieve its primary goal in a late-stage clinical trial. In the wake of this result, we eliminated the stock from the portfolio after the period ended. Small Cap Equity Fund 4 Other winners The highest return in the portfolio came from Force Protection, Inc., which gained nearly 200% during the six-month period. Force Protection makes armored vehicles for the military, and the companys revolutionary new design has provided better protection for soldiers against roadside explosive devices. The military is ramping up orders for these vehicles as potential replacements for its ubiquitous Humvee, and, as a result, the stock rallied sharply. several individual holdings had a significant negative impact on results, especially in the information technology sector.  One other takeout in the portfolio during the period was SafeNet, which was taken private by Vector Capital. SafeNet makes encryption software, and the federal government is one of its biggest clients. The company struggled in 2005 with earnings shortfalls and stock option issues, but SafeNet recovered from these problems in 2006, attracting the buyout offer from Vector. Outlook We believe that we have reached an inflection point for high-quality growth stocks. Although the economy has clearly slowed, we do not foresee a recession looming on the horizon. We anticipate a slower but relatively stable economic environment, which could bode well for the types of stocks in which we invest  higher-quality small-cap companies that are able to maintain strong profit growth. Our target for portfolio companies is an earnings growth rate of about Delete all specs before this become increasingly attractive as the economy continues to downshift, leading to a deceleration in the explosive earnings growth rates for many cyclical companies. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. See the prospectus for the risks of investing in small-cap stocks. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on April 30, 2007. Small Cap Equity Fund 5 A look at performance For the periods ended April 30, 2007 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 6-month 1-year 5-year 10-year inception A 1-3-94 7.15% 4.98% 10.60%  1.94% 7.15% 27.51% 173.99%  B 1-3-94 7.84 4.99 10.55  2.12 7.84 27.55 172.73  C 5-1-98 3.91 5.32  7.39% 1.93 3.91 29.61  89.94% I 1 8-15-01 1.71 6.75  2.69 3.61 1.71 38.61  16.33 R1 1 8-5-03 2.55   14.64 3.07 2.55   66.62 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R1 shares. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. Small Cap Equity Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Small Cap Equity Fund Class A shares for the period indicated. For comparison, weve shown the same investment in three separate indexes. With Period Without maximum Class beginning sales charge sales charge Index 1 Index 2 Index 3 B 2 4-30-97 $27,273 $27,273 $19,140 $26,893 $32,996 C 2 5-1-98 18,994 18,994 13,278 18,803 22,358 I 3 8-15-01 11,633 11,633 15,100 18,251 19,458 R1 3 8-5-03 16,662 16,662 17,117 18,589 19,375 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R1 shares, respectively, as of April 30, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 2000 Growth Index  Index 1  is an unmanaged index that measures performance of those companies within the Russell 2000 index with high price-to-book ratios and higher forecasted values. Russell 2000 Index  Index 2  is an unmanaged index composed of 2,000 U.S. small-capitalization stocks. Standard & Poors SmallCap 600 Index  Index 3  is an unmanaged index of 600 U.S. small-sized companies. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. Small Cap Equity Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2006, with the same investment held until April 30, 2007. Account value Ending value Expenses paid during period on 11-1-06 on 4-30-07 ended 4-30-07 1 Class A $1,000.00 $1,032.30 $7.21 Class B 1,000.00 1,028.80 10.75 Class C 1,000.00 1,029.30 10.76 Class I 1,000.00 1,036.10 4.28 Class R1 1,000.00 1,030.70 9.26 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Small Cap Equity Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2006, with the same investment held until April 30, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 11-1-06 on 4-30-07 ended 4-30-07 1 Class A $1,000.00 $1,017.70 $7.16 Class B 1,000.00 1,014.20 10.68 Class C 1,000.00 1,014.20 10.68 Class I 1,000.00 1,020.59 4.25 Class R1 1,000.00 1,015.67 9.20 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.44%, 2.14%, 2.14%, 0.84% and 1.84% for Class A, Class B, Class C, Class I and Class R1, respectively, multiplied by the average account value over the period, multiplied by [number of days in most recent fiscal half-year/365 or 366] (to reflect the one-half year period). Small Cap Equity Fund 9 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 4-30-07 (unaudited) This schedule is divided into three main categories: common stocks, warrants and short- term investments. Common stocks and warrants are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 100.28% (Cost $722,559,164) Aerospace & Defense 5.69% Argon ST, Inc. (I) 457,589 11,993,408 Force Protection, Inc. (I)(K) 1,372,000 29,772,400 Force Protection, Inc. (I) 181,900 3,947,230 Apparel Retail 1.03% Hibbett Sports, Inc. (I) 282,955 8,248,138 Biotechnology 3.12% Advanced Magnetics, Inc. (I) 126,850 8,346,730 AtheroGenics, Inc. (I) 419,040 1,403,784 Exelixis, Inc. (I) 637,250 6,844,065 Martek Biosciences Corp. (I) 390,200 8,424,418 Broadcasting & Cable TV 0.45% XM Satellite Radio Holdings, Inc. (Class A) (I) 308,400 3,608,280 Building Products 0.18% Modtech Holdings, Inc. (I) 504,000 1,411,200 Casinos & Gaming 2.98% Bally Technologies, Inc. (I) 505,900 11,838,060 Pinnacle Entertainment, Inc. (I) 251,000 7,048,080 Progressive Gaming International Corp. (I) 1,150,000 5,014,000 Coal & Consumable Fuels 0.65% Evergreen Energy, Inc. (I) 860,000 5,185,800 Communications Equipment 0.56% SeaChange International, Inc. (I) 525,000 4,515,000 Computer Hardware 1.23% Stratasys, Inc. (I) 207,550 9,864,851 Computer Storage & Peripherals 1.38% LaserCard Corp. (I)(W) 920,260 11,079,930 Construction & Engineering 1.43% Stantec, Inc. (Canada) (E)(I) 385,130 11,517,483 Construction Materials 1.28% Headwaters, Inc. (I) 475,000 10,293,250 See notes to financial statements Small Cap Equity Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Consumer Finance 1.46% Infinity Property & Casualty Corp. 251,500 11,697,265 Diversified Banks 0.90% PrivateBancorp, Inc. 220,000 7,222,600 Diversified Chemicals 0.51% American Vanguard Corp. 278,333 4,113,762 Diversified Commercial & Professional Services 4.65% Corrections Corp. of America (I) 181,900 10,331,920 Hill International, Inc. (I) 674,052 4,974,504 Providence Service Corp. (I) 399,100 9,570,418 Quixote Corp. 160,000 3,200,000 Team, Inc. (I) 268,550 9,243,491 Diversified Financial Services 4.38% Euronet Worldwide, Inc. (I) 776,000 21,611,600 FTI Consulting, Inc. (I) 367,750 13,522,168 Drug Retail 1.01% Matrixx Initiatives, Inc. (I) 448,724 8,077,032 Electrical Components & Equipment 3.98% Color Kinetics, Inc. (I) 714,483 14,468,281 Medis Technologies Ltd. (I) 1,143,082 17,454,862 Electronic Equipment Manufacturers 4.00% Actel Corp. (I) 670,000 9,808,800 FARO Technologies, Inc. (I) 399,400 12,772,812 Measurement Specialties, Inc. (I) 467,500 9,569,725 Employment Services 1.38% Barrett Business Services, Inc. (I) 485,600 11,081,392 Health Care Equipment 8.93% Caliper Life Sciences, Inc. (I) 919,254 5,202,978 Electro-Optical Sciences, Inc. (I)(K)(W) 177,590 795,603 Electro-Optical Sciences, Inc. (I)(W) 697,200 3,123,456 Kyphon, Inc. (I) 236,800 11,037,248 Neurometrix, Inc. (I) 372,250 3,767,170 NuVasive, Inc. (I) 509,435 13,128,140 ResMed, Inc. (I) 256,800 10,852,368 SenoRx, Inc. (I) 375,850 2,988,007 Somanetics Corp. (I) 550,000 10,395,000 Sonosite, Inc. 360,000 10,432,800 Health Care Services 3.15% Allscripts Healthcare Solutions, Inc. (I) 502,000 13,277,900 HealthExtras, Inc. (I) 387,750 12,000,862 Health Care Supplies 1.54% ev3, Inc. (I) 392,260 7,001,841 Northstar Neuroscience, Inc. (I) 393,080 5,353,750 See notes to financial statements Small Cap Equity Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Health Care Technology 0.86% Vital Images, Inc. (I) 223,350 6,892,581 Homefurnishing Retail 1.01% Select Comfort Corp. (I) 437,225 8,106,151 Industrial Machinery 2.31% Flow International Corp. (I) 879,000 10,231,560 Raven Industries, Inc. 288,647 8,339,012 Internet Software & Services 4.28% aQuantive, Inc. (I) 560,750 17,164,558 Opsware, Inc. (I) 2,142,100 17,201,063 Movies & Entertainment 1.32% Imax Corp. (Canada) (I)(L)(W) 2,079,250 10,604,175 Multi-Line Insurance 0.42% United Fire & Casualty Co. 91,498 3,362,552 Oil & Gas Drilling 3.21% InterOil Corp. (Canada) (I) 578,000 16,403,640 TETRA Technologies, Inc. (I) 355,000 9,403,950 Oil & Gas Equipment & Services 1.27% Superior Energy Services, Inc. (I) 281,000 10,208,730 Packaged Foods & Meats 0.07% Galaxy Nutritional Foods, Inc. (I) 806,848 580,931 Pharmaceuticals 1.78% Medicis Pharmaceutical Corp. (Class A) 469,350 14,268,240 Property & Casualty Insurance 1.04% ProAssurance Corp. (I) 155,000 8,345,200 Regional Banks 4.22% Boston Private Financial Holdings, Inc. 367,700 10,225,737 IBERIABANK Corp. 167,475 8,790,763 Pacific Mercantile Bancorp. (I) 300,000 4,284,000 Umpqua Holdings Corp. 425,000 10,599,500 Restaurants 3.41% Buffalo Wild Wings, Inc. (I) 61,550 4,017,984 McCormick & Schmicks Seafood Restaurants, Inc. (I) 504,090 13,494,489 Texas Roadhouse, Inc. (Class A) (I) 676,800 9,894,816 Semiconductor Equipment 5.99% Cymer, Inc. (I) 240,000 9,722,400 FormFactor, Inc. (I) 408,100 16,850,449 Mattson Technology, Inc. (I) 1,204,000 12,172,440 Supertex, Inc. (I) 284,638 9,321,894 Semiconductors 2.41% Trident Microsystems, Inc. (I) 911,147 19,343,651 See notes to financial statements Small Cap Equity Fund 12 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Specialty Stores 1.26% A.C. Moore Arts & Crafts, Inc. (I) 493,100 10,123,343 Systems Software 3.73% Access Integrated Technologies, Inc. (I) 741,500 4,597,300 Concur Technologies, Inc. (I) 814,600 14,475,442 Progress Software Corp. (I) 360,000 10,846,800 Technology Distributors iRobot Corp. (I) 682,400 10,816,040 Telecommunication Services 1.82% Comtech Telecommunications Corp. (I) 386,000 14,610,100 Trucking 1.36% Celadon Group, Inc. (I) 661,800 10,893,228 Wireless Telecommunication Services 1.29% I.D. Systems, Inc. (I)(W) 830,000 10,375,000 Issuer Shares Value Warrants 0.00% $0 (Cost $0) Health Care Equipment 0.00% 0 Electro-Optical Sciences, Inc. (B) 26,639 0 Systems Software 0.00% 0 Access Integrated Technologies, Inc. (B) 75,000 0 Issuer, description Shares Value Short-term investments 0.39% (Cost $3,108,450) Cash Equivalents 0.39% John Hancock Cash Investment Trust (T)(W) 3,108,450 3,108,450 Total investments (Cost $725,667,614) 100.67% Other assets and liabilities, net (0.67%) Total net assets 100.00% See notes to financial statements Small Cap Equity Fund 13 F I N A N C I A L S T A T E M E N T S Notes to Schedule of Investments (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $0 and 0.00% of the Funds net assets as of April 30, 2007. (E) Parenthetical disclosure of a foreign country in the security description represents country of local currency; par value is expressed in local currency. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Funds bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown below: Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets April 30, 2007 Electro Optical Sciences, Inc. common stock 10-31-06 $1,012,263 0.10% $795,603 Force Protection, Inc. common stock 7-21-06 9,488,450 3.71 29,772,400 Total 3.81% (L) All or a portion of this security is on loan as of April 30, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Small Cap Equity Fund 14 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 4-30-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value including $2,932,500 of securities loaned Unaffiliated issuers (cost $671,362,637) $772,131,867 Affiliated issuers (cost $54,304,977) 35,978,164 Receivable for investments sold 12,714,748 Receivable for shares sold 225,863 Dividends and interest receivable 33,093 Other assets 222,641 Total assets Liabilities Due to custodian 8,705,464 Payable for investments purchased 3,166,504 Payable for shares repurchased 2,124,290 Payable upon return of securities loaned 3,108,450 Payable to affiliates Management fees 488,603 Distribution and service fees 53,117 Other 473,588 Other payables and accrued expenses 441,015 Total liabilities Net assets Capital paid-in 1,024,271,229 Accumulated net realized loss on investments and foreign currency transactions (298,454,583) Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 82,443,522 Accumulated net investment loss (5,514,823) Net assets Net asset value per common share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($557,166,093 ÷ 24,531,155 shares) $22.71 Class B ($162,910,297 ÷ 7,722,887 shares) $21.09 Class C ($46,135,842 ÷ 2,186,922 shares) $21.10 Class I ($33,968,115 ÷ 1,442,555 shares) $23.55 Class R1 ($2,564,998 ÷ 113,941 shares) $22.51 Maximum offering price per share Class A 1 ($22.71 ÷ 95%) $23.91 1 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Small Cap Equity Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $777,566 Securities lending 430,648 Interest 196,548 Total investment income Expenses Investment management fees (Note 2) 2,946,311 Distribution and service fees (Note 2) 2,018,940 Class A, B and C transfer agent fees (Note 2) 1,427,530 Class I transfer agent fees (Note 2) 5,893 Class R1 transfer agent fees 6,873 Accounting and legal services fees (Note 2) 54,048 Compliance fees 8,869 Custodian fees 91,586 Printing fees 85,070 Blue sky fees 29,503 Professional fees 23,349 Interest 22,819 Trustees fees 15,566 Securities lending fees 14,699 Miscellaneous 28,057 Total expenses Net investment loss Realized and unrealized gain (loss) Net realized gain (loss) on Investments 25,491,011 Foreign currency transactions (1,515) Change in net unrealized appreciation (depreciation) of Investments in unaffiliated issuers 10,386,756 Investments in affiliated issuers (3,785,714) Translation of assets and liabilities in foreign currencies 1,105 Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 11-1-06 through 4-30-07. Unaudited. See notes to financial statements Small Cap Equity Fund 16 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 10-31-06 4-30-07 1 Increase (decrease) in net assets From operations Net investment loss ($8,735,854) ($5,374,351) Net realized gain 30,063,910 25,489,496 Change in net unrealized appreciation (depreciation) (19,507,641) 6,602,147 Increase in net assets resulting from operations From Fund share transactions Net assets Beginning of period 428,130,356 889,003,407 End of period 2 1 Semiannual period from 11-1-06 through 4-30-07. Unaudited. 2 Includes accumulated net investment loss of $140,472 and $5,514,823, respectively. See notes to financial statements Small Cap Equity Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-02 1 10-31-03 10-31-04 10-31-05 10-31-06 4-30-07 2 Per share operating performance Net asset value, beginning of period Net Investment loss 3 (0.16) (0.12) (0.13) (0.20) (0.21) (0.12) Net realized and unrealized gain (loss) on investments (4.83) 4.30 1.90 2.82 2.21 0.83 Total from investment operations Less distributions From net realized gain (0.17)      Net asset value, end of period Total return 4 (%) 5 5 5 8 Ratios and supplemental data Net assets, end of period (in millions) $201 $220 $213 $214 $620 $557 Ratio of net expenses to average net assets (%) 1.58 1.83 1.48 1.42 1.40 1.44 10 Ratio of gross expenses to average net assets (%) 1.58 1.83 1.51 6 1.47 6 1.42 6 1.44 10 Ratio of net investment loss to average net assets (%) (1.00) (0.91) (0.79) (1.05) (1.00) (1.10) 10 Portfolio turnover (%) 44 52 54 38 30 13 8 See notes to financial statements Small Cap Equity Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-02 1 10-31-03 10-31-04 10-31-05 10-31-06 4-30-07 2 Per share operating performance Net asset value, beginning of period Net Investment loss 3 (0.26) (0.19) (0.24) (0.31) (0.34) (0.19) Net realized and unrealized gain (loss) on investments (4.63) 4.08 1.82 2.65 2.07 0.78 Total from investment operations Less distributions From net realized gain (0.17)      Net asset value, end of period Total return 4 (%) 5 5 5 8 Ratios and supplemental data Net assets, end of period (in millions) $175 $191 $168 $140 $189 $163 Ratio of net expenses to average net assets (%) 2.28 2.53 2.18 2.12 2.10 2.14 10 Ratio of gross expenses to average net assets (%) 2.28 2.53 2.21 6 2.17 6 2.12 6 2.14 10 Ratio of net investment loss to average net assets (%) (1.70) (1.61) (1.48) (1.75) (1.71) (1.80) 10 Portfolio turnover (%) 44 52 54 38 30 13 8 See notes to financial statements Small Cap Equity Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-02 1 10-31-03 10-31-04 10-31-05 10-31-06 4-30-07 2 Per share operating performance Net asset value, beginning of period Net Investment loss 3 (0.26) (0.20) (0.24) (0.31) (0.35) (0.19) Net realized and unrealized gain (loss) on investments (4.63) 4.10 1.81 2.65 2.08 0.79 Total from investment operations Less distributions From net realized gain (0.17)      Net asset value, end of period Total return 4 (%) 5 5 5 8 Ratios and supplemental data Net assets, end of period (in millions) $63 $74 $59 $48 $54 $46 Ratio of net expenses to average net assets (%) 2.28 2.52 2.17 2.12 2.10 2.14 10 Ratio of gross expenses to average net assets (%) 2.28 2.52 2.20 6 2.17 6 2.12 6 2.14 10 Ratio of net investment loss to average net assets (%) (1.70) (1.61) (1.47) (1.75) (1.71) (1.80) 10 Portfolio turnover (%) 44 52 54 38 30 13 8 See notes to financial statements Small Cap Equity Fund 20 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 10-31-02 1 10-31-03 10-31-04 10-31-05 10-31-06 4-30-07 2 Per share operating performance Net asset value, beginning of period Net Investment loss 3 (0.09) (0.02) (0.03) (0.10) (0.10) (0.06) Net realized and unrealized gain (loss) on investments (4.82) 4.35 1.94 2.89 2.27 0.88 Total from investment operations Less distributions From net realized gain (0.17)      Net asset value, end of period Total return 4 (%) 8 Ratios and supplemental data Net assets, end of period (in millions) $14 $17 $21 $25 $23 $34 Ratio of net expenses to average net assets (%) 1.28 1.03 0.86 0.87 0.85 0.84 10 Ratio of net investment loss to average net assets (%) (0.69) (0.12) (0.19) (0.50) (0.45) (0.53) 10 Portfolio turnover (%) 44 52 54 38 30 13 8 See notes to financial statements Small Cap Equity Fund 21 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 10-31-03 7 10-31-04 10-31-05 10-31-06 4-30-07 2 Per share operating performance Net asset value, beginning of period Net Investment loss 3 (0.03) (0.16) (0.20) (0.17) (0.17) Net realized and unrealized gain on investments 2.12 1.91 2.81 2.05 0.84 Total from investment operations Less distributions Net asset value, end of period Total return 4 (%) 8 8 Ratios and supplemental data Net assets, end of period (in millions)  9  9 $2 $2 $3 Ratio of net expenses to average net assets (%) 1.66 10 1.62 1.44 1.81 1.84 10 Ratio of net investment (loss) to average net assets (%) (0.86) 10 (0.96) (1.07) (1.43) (1.51) 10 Portfolio turnover (%) 52 8 54 38 30 13 8 1 Audited by previous auditor. 2 Semiannual period from 11-1-06 through 4-30-07. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Does not take into consideration expense reductions during the periods shown. 7 Class R1 shares began operations on 8-5-03. 8 Not annualized. 9 Less than $500,000. 10 Annualized. See notes to financial statements Small Cap Equity Fund 22 Notes to financial statements (unaudited) Note 1 Accounting policies John Hancock Small Cap Equity Fund (the Fund) is a diversified series of John Hancock Investment Trust II (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class R1 shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or, if quotations are not readily available or the value has been materially affected by events occurring after the closing of a foreign market, at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Investments in John Hancock Cash Investment Trust, an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. All portfolio transactions initially expressed in terms of foreign currencies have been translated into U.S. dollars as described in Foreign currency translation below. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Foreign currency translation All assets or liabilities initially expressed in terms of foreign currencies are translated into U.S. dollars based on London currency exchange quotations as of 4:00 p
